Exhibit 10.28

 

FORM OF

NONQUALIFIED STOCK OPTION AGREEMENT

 

THE EXCO HOLDINGS INC.

2004 LONG-TERM INCENTIVE PLAN

 

1.             Grant of Option.  Pursuant to the EXCO Holdings Inc. 2004
Long-Term Incentive Plan (the “Plan”) for key employees, the Administrator of
the EXCO Holdings Inc. Employee Stock Participation Plan on behalf of the
employee participants (the “Administrator”), and outside directors of EXCO
Holdings Inc., a Delaware corporation (the “Company”), the Company grants to

 

 

(the “Participant”),

 

an option to purchase shares of Class A Common Stock, par value $.001 per share
(“Common Stock”), of the Company as follows:

 

On the date hereof, the Company grants to the Participant an option (the
“Option” or “Stock Option”) to purchase                                      
(                      ) full shares (the “Optioned Shares”) of Common Stock at
an Option Price equal to $            per share.  The Date of Grant of this
Stock Option is                      , 200    .

 

The “Option Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant. 
The Stock Option is a Nonqualified Stock Option.

 

2.             Subject to Plan.  The Stock Option and its exercise are subject
to the terms and conditions of the Plan, and the terms of the Plan shall control
to the extent not otherwise inconsistent with the provisions of this Agreement.
The capitalized terms used herein that are defined in the Plan shall have the
same meanings assigned to them in the Plan.  The Stock Option is subject to any
rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.  In addition, if the Plan previously
has not been approved by the Company’s stockholders, the Stock Option is granted
subject to such stockholder approval.

 

3.             Vesting; Time of Exercise.  Except as specifically provided in
this Agreement and subject to certain restrictions and conditions set forth in
the Plan, the Option shall be fully vested and shall become exercisable on the
earlier of (i) the third anniversary of the Date of Grant, (ii) immediately
prior to a Change in Control, or (iii) completion of an IPO; provided, however,
that the Participant is employed by (or, if the Participant is a consultant or
an Outside Director, or the Administrator, or is providing services to) the
Company or a Subsidiary on such date other than, as to this proviso, in respect
of a Participant whose Termination of Service was as a result of such
Participant’s death or Total and Permanent Disability; provided, further, the
Option shall become fully vested on the date of the Participant’s Termination of
Service due to death or Total and Permanent Disability, but shall only be
exercisable upon the earlier to occur of the events described in clauses (i),
(ii) or (iii) of this Section 3 subject to prior forfeiture of the Option
pursuant to Section 4 hereof.

 

--------------------------------------------------------------------------------


 

4.             Term; Forfeiture.

 

a.             Except as otherwise provided in this Agreement or as otherwise
determined by the Board, the unexercised portion of the Stock Option which are
vested will terminate at the first of the following to occur:

 

i.              5 p.m. on the date the Option Period terminates;

 

ii.             5 p.m. on the date which is one hundred eighty (180) days
following the date of the Participant’s Termination of Service due to death or
Total and Permanent Disability;

 

iii.            5 p.m. on the date which is ninety (90) days from the date of
the Participant’s Retirement;

 

iv.            Immediately upon the Participant’s Termination of Service by the
Company for cause (as defined herein);

 

v.             Immediately upon the Participant’s voluntary Termination of
Services, without the consent of the Board;

 

vi.            5 p.m. on the date which is thirty (30) days following the date
of the Participant’s Termination of Service for any reason not otherwise
specified in this Section 4.a.;

 

vi.            5 p.m. on the date the Company causes any portion of the Option
to be forfeited pursuant to Section 7 hereof;

 

vii.           For purposes hereof, “cause” shall mean that the Participant’s
(a) failure to substantially perform his/her duties, provided that the
Participant shall (to the extent such failure is curable) have ten (10) business
days after receipt of notice from the Company or any of its Subsidiaries in
writing specifying such failure to cure the deficiency that would constitute
“cause”, (b) failure to follow the reasonable directions of the President and
Chief Executive Officer of the Company or any of its Subsidiaries or the Board
of the Company or any of its Subsidiaries, provided that the Participant shall
(to the extent such failure is curable) have ten (10) business days after
receipt of notice from the Company or any of its Subsidiaries in writing
specifying such failure to cure the deficiency that would constitute “cause”,
(c) willful acts of dishonesty, theft or fraud resulting or intending to result
in personal gain or enrichment at the expense of the Company or any of its
Subsidiaries, (d) commission of a felony, (e) engaging in any act that is
intended, or may reasonably be expected to materially harm the reputation,
business, or operations of the Company, any of its Subsidiaries, or any member
of the Company’s Board or any of its Subsidiaries, or (f) material breach of the
Participant’s employment agreement or terms of employment.

 

5.             Who May Exercise.  Subject to the terms and conditions set forth
in Sections 3 and 4 above, during the lifetime of the Participant, the Stock
Option may be exercised only by the Participant, or by the Participant’s
guardian or personal or legal representative.  If the Participant’s Termination
of Service is due to his death prior to the date specified in Section 4.a.i.
hereof, or Participant dies prior to the termination dates specified in Sections
4.a.i., ii., iii., iv., v. or vi. hereof, and the Participant has not exercised
the Stock Option as

 

2

--------------------------------------------------------------------------------


 

to the maximum number of vested Optioned Shares as set forth in Section 3 hereof
as of the date of death, the following persons may exercise the exercisable
portion of the Stock Option on behalf of the Participant at any time prior to
the earliest of the dates specified in Section 4 hereof:  the personal
representative of his estate, or the person who acquired the right to exercise
the Stock Option by bequest or inheritance or by reason of the death of the
Participant; provided that the Stock Option shall remain subject to the other
terms of this Agreement, the Plan, and applicable laws, rules, and regulations.

 

6.             No Fractional Shares.  The Stock Option may be exercised only
with respect to full shares, and no fractional share of stock shall be issued.

 

7.             Manner of Exercise.  Subject to such administrative regulations
as the Committee may from time to time adopt, the Stock Option may be exercised
by the delivery of written notice to the Committee setting forth the number of
shares of Common Stock with respect to which the Stock Option is to be
exercised, the date of exercise thereof (the “Exercise Date”) which shall be at
least three (3) days after giving such notice unless an earlier time shall have
been mutually agreed upon.  On the Exercise Date, the Participant shall deliver
to the Company consideration with a value equal to the total Option Price of the
shares to be purchased, payable as follows (but in each instance, only if
permitted by applicable law):  (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock (including Restricted
Stock and Callable Shares) owned by the Participant on the Exercise Date, valued
at its Fair Market Value on the Exercise Date, and which the Participant has not
acquired from the Company within six (6) months prior to the Exercise Date;
provided, that the six (6)-month holding requirement shall only apply to a
Reporting Participant at any time following an IPO (as defined in the Company’s
Amended and Restated Certificate of Incorporation), (c) if the Company has
completed an IPO (as defined in the Company’s Amended and Restated Certificate
of Incorporation), by delivery (including by FAX) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions from the Participant to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion.  In the event that shares of Restricted Stock or Callable Shares are
tendered as consideration for the exercise of a Stock Option, a number of shares
of Common Stock issued upon the exercise of the Stock Option equal to the number
of shares of Restricted Stock or Callable Shares used as consideration therefor
shall be subject to the same restrictions and provisions as the Restricted Stock
or Callable Shares so tendered.

 

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Participant (or the person exercising the Participant’s Stock Option in the
event of his death) at its principal business office within ten (10) business
days after the Exercise Date. The obligation of the Company to deliver shares of
Common Stock shall, however, be subject to the condition that if at any time the
Company shall determine in its discretion that the listing, registration, or
qualification of the Stock Option or the Optioned Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the Stock Option or the issuance or purchase of shares of Common Stock
thereunder, then the Stock Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Committee.

 

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then the Stock Option, and right to
purchase such Optioned Shares may be forfeited by the Company.

 

3

--------------------------------------------------------------------------------


 

8.             Nonassignability.  The Stock Option is not assignable or
transferable by the Participant except by will or by the laws of descent and
distribution.

 

9.             Rights as Stockholder.  The Participant will have no rights as a
stockholder with respect to any shares covered by the Stock Option until the
issuance of a certificate or certificates to the Participant for the Optioned
Shares.  The Optioned Shares shall be subject to the terms and conditions of
this Agreement regarding such Shares.  Except as otherwise provided in
Section 10 hereof, no adjustment shall be made for dividends or other rights for
which the record date is prior to the issuance of such certificate or
certificates.

 

10.           Adjustment of Number of Optioned Shares and Related Matters.  The
number of shares of Common Stock covered by the Stock Option, and the Option
Prices thereof, shall be subject to adjustment in accordance with Articles 11 -
13 of the Plan.

 

11.           Nonqualified Stock Option.  The Stock Option shall not be treated
as an Incentive Stock Option.

 

12.           Restrictions on Optioned Shares.  The Participant and any Optioned
Shares he or she may acquire shall be subject to and governed by the terms,
provisions and restrictions set forth in that certain (i) Stockholders’
Agreement (herein so called), dated as of July 29, 2003, among the Company and
the Company stockholders signatory thereto, (ii) Stock Repurchase Agreement
(herein so called), dated as of July 29, 2003, among the Company and the Company
stockholders signatory thereto, and (iii) Registration Rights Agreement (herein
so called), dated as of July 29, 2003, among the Company and the Company
stockholders signatory thereto.

 

13.           Call Rights Upon Termination of Employment.  Notwithstanding any
other provision of this Agreement to the contrary, the Company (or the Investor
Holders, as defined in the Stock Purchase Agreement) shall have the right at any
time on or after the Participant’s Termination of Service, upon written notice
(the “Call Notice”) to the Participant, to purchase all of the Optioned Shares
upon the terms and in accordance with the Stock Repurchase Agreement, to which
Participant has joined contemporaneously with the execution of this Agreement. 
Notwithstanding any provision of said Stock Repurchase Agreement to the
contrary, the Call Notice shall be effective as of the earlier of (i) the date
it is delivered to the Participant or, if mailed, as of the date the Call Notice
is postmarked, or (ii) the date which is ninety (90) days after the latest
Exercise Date for such Optioned Shares.  Other than the effective date of the
Call Notice, all other provisions of said Stock Repurchase Agreement shall
govern the repurchase of Optioned Shares by the Company or the Investor Holders,
including any lapsing of the right of repurchase.

 

14.           Voting.  The Participant, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.

 

15.           Community Property.  Each spouse individually is bound by, and
such spouse’s interest, if any, in any Optioned Shares is subject to, the terms
of this Agreement.  Nothing in this Agreement shall create a community property
interest where none otherwise exists.

 

4

--------------------------------------------------------------------------------


 

16.           Dispute Resolution.

 

a.             Arbitration.           All disputes and controversies of every
kind and nature between any parties hereto arising out of or in connection with
this Agreement or the transactions described herein as to the construction,
validity, interpretation or meaning, performance, non-performance, enforcement,
operation or breach, shall be submitted to arbitration pursuant to the following
procedures:

 

i.              After a dispute or controversy arises, any party may, in a
written notice delivered to the other parties to the dispute, demand such
arbitration.  Such notice shall designate the name of the arbitrator (who shall
be an impartial person) appointed by such party demanding arbitration, together
with a statement of the matter in controversy.

 

ii.             Within 30 days after receipt of such demand, the other parties
shall, in a written notice delivered to the first party, name such parties’
arbitrator (who shall be an impartial person).  If such parties fail to name an
arbitrator, then the second arbitrator shall be named by the American
Arbitration Association (the “AAA”).  The two arbitrators so selected shall name
a third arbitrator (who shall be an impartial person) within 30 days, or in lieu
of such agreement on a third arbitrator by the two arbitrators so appointed, the
third arbitrator shall be appointed by the AAA.  If any arbitrator appointed
hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section for the original appointment of such arbitrator.

 

iii.            Each party shall bear its own arbitration costs and expenses. 
The arbitration hearing shall be held in Dallas, Texas at a location designated
by a majority of the arbitrators.  The Commercial Arbitration Rules of the
American Arbitration Association shall be incorporated by reference at such
hearing and the substantive laws of the State of Texas (excluding conflict of
laws provisions) shall apply.

 

iv.            The arbitration hearing shall be concluded within ten (10) days
unless otherwise ordered by the arbitrators and the written award thereon shall
be made within fifteen (15) days after the close of submission of evidence.  An
award rendered by a majority of the arbitrators appointed pursuant to this
Agreement shall be final and binding on all parties to the proceeding, shall
resolve the question of costs of the arbitrators and all related matters, and
judgment on such award may be entered and enforced by either party in any court
of competent jurisdiction.

 

v.             Except as set forth in Section 16.b., the parties stipulate that
the provisions of this Section shall be a complete defense to any suit, action
or proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any controversy or dispute arising out
of this Agreement or the transactions described herein.  The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.

 

No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.

 

5

--------------------------------------------------------------------------------


 

b.             Emergency Relief.  Notwithstanding anything in this Section 16 to
the contrary, any party may seek from a court any provisional remedy that may be
necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under Section 16.

 

17.           Participant’s Representations.  Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he will not exercise the
Stock Option granted hereby, and that the Company will not be obligated to issue
any shares to the Participant hereunder, if the exercise thereof or the issuance
of such shares shall constitute a violation by the Participant or the Company of
any provision of any law or regulation of any governmental authority.  Any
determination in this connection by the Company shall be final, binding, and
conclusive.  The obligations of the Company and the rights of the Participant
are subject to all applicable laws, rules, and regulations.

 

18.           Investment Representation.  Unless the Common Stock is issued to
him in a transaction registered under applicable federal and state securities
laws, by his execution hereof, the Participant represents and warrants to the
Company that all Common Stock which may be purchased hereunder will be acquired
by the Participant for investment purposes for his own account and not with any
intent for resale or distribution in violation of federal or state securities
laws.  Unless the Common Stock is issued to him in a transaction registered
under the applicable federal and state securities laws, all certificates issued
with respect to the Common Stock shall bear an appropriate restrictive
investment legend and shall be held indefinitely, unless they are subsequently
registered under the applicable federal and state securities laws or the
Participant obtains an opinion of counsel, in form and substance satisfactory to
the Company and its counsel, that such registration is not required.

 

19.           Legend.  The following legend shall be placed on all certificates
representing Optioned Shares:

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain EXCO Holdings Inc. 2004
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Dallas, Texas.  No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan.  By acceptance of this certificate, any holder, transferee or pledge
hereof agrees to be bound by all of the provisions of said Plan.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of

 

6

--------------------------------------------------------------------------------


 

applicable state and federal securities laws, and may not be offered for sale,
sold or transferred other than pursuant to effective registration under such
laws, or in transactions otherwise in compliance with such laws, and upon
evidence satisfactory to the Company of compliance with such laws, as to which
the Company may rely upon an opinion of counsel satisfactory to the Company.”

 

Any legend required by any of the terms of the EXCO Holdings Inc. Stockholders’
Agreement, the Registration Rights Agreement or the Stock Repurchase Agreement.

 

All Optioned Shares and shares into which Optioned Shares may be converted owned
by the Participant shall be subject to the terms of this Agreement and shall be
represented by a certificate or certificates bearing the foregoing legend.

 

20.           Lock-up Agreement.  The Participant agrees that in connection with
any underwritten public offering of Common Stock, including the Company’s
initial public offering, the Optioned Shares may not be sold, offered for sale,
pledged or otherwise disposed of or transferred except in accordance with the
terms of the Registration Rights Agreement.  In the event of the declaration of
a stock dividend, a spin-off, a stock split, an adjustment in conversion ratio,
a recapitalization or a similar transaction affecting the Company’s outstanding
securities without receipt of consideration, any new, substituted or additional
securities which are by reason of such transaction distributed with respect to
any Optioned Shares subject to this Section 20 or into which such Optioned
Shares thereby become convertible shall immediately be subject to this
Section 20.

 

21.           Participant’s Acknowledgments.  The Participant acknowledges
receipt of a copy of the Plan, which is annexed hereto, and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all the terms and provisions thereof. The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.

 

22.           Law Governing.  This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

23.           No Right to Continue Service or Employment.  Nothing herein shall
be construed to confer upon the Participant the right to continue in the employ
or to provide services to the Company or any Subsidiary, whether as an employee
or as a consultant or as an Outside Director, or interfere with or restrict in
any way the right of the Company or any Subsidiary to discharge the Participant
as an employee, consultant or Outside Director at any time.

 

24.           Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a Court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

25.           Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against

 

7

--------------------------------------------------------------------------------


 

the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

26.           Entire Agreement.  This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

27.           Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.  No person or entity shall
be permitted to acquire any Optioned Shares without first executing and
delivering an agreement in the form satisfactory to the Company making such
person or entity subject to the restrictions on transfer contained herein.

 

28.           Modification.  No change or modification of this Agreement shall
be valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.  Notwithstanding the preceding sentence, the
Company may amend the Plan or revoke this Stock Option to the extent permitted
by the Plan.

 

29.           Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

30.           Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

31.           Notice.  Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered only when actually received by the
Company or by the Participant, as the case may be, at the addresses set forth
below, or at such other addresses as they have theretofore specified by written
notice delivered in accordance herewith:

 

a.             Notice to the Company shall be addressed and delivered as
follows:

 

EXCO Holdings Inc.

12377 Merit Dr., Suite 1700

Dallas, Texas  75251

Attn:  Chief Financial Officer

Facsimile:  (214) 368-2087

 

b.             Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

 

32.           Tax Requirements.  The Participant is hereby advised to consult
immediately with his or her

 

8

--------------------------------------------------------------------------------


 

own tax advisor regarding the tax consequences of this Agreement, the
availability, method, and timing for filing an election to include income
arising from this Agreement into the Participant’s gross income under
Section 83(b) of the Code, and the tax consequences of such election.  By
execution of this Agreement, the Participant agrees that if the Participant
makes such an election, the Participant shall provide the Company with written
notice of such election in accordance with the regulations promulgated under
Code Section 83(b). The Company or, if applicable, any Subsidiary (for purposes
of this Section 32, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts hereunder paid in
cash or other form, any Federal, state, local, or other taxes required by law to
be withheld in connection with this Award.  The Company may, in its sole
discretion, also require the Participant receiving shares of Common Stock issued
under the Plan to pay the Company the amount of any taxes that the Company is
required to withhold in connection with the Participant’s income arising with
respect to this Award.  Such payments shall be required to be made when
requested by the Company and may be required to be made prior to the delivery of
any certificate representing shares of Common Stock.  Such payment may be made
(i) by the delivery of cash to the Company in an amount that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock other than (A) Restricted
Stock, (B) Callable Shares, or (C) Common Stock that the Participant has not
acquired from the Company within six (6) months prior to the date of exercise,
which shares so delivered have an aggregate Fair Market Value that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding payment; (iii) if the Company, in its sole discretion,
so consents in writing, the Company’s withholding of a number of shares to be
delivered upon the exercise of the Stock Option other than shares that will
constitute Restricted Stock or Callable Shares, which shares so withheld have an
aggregate fair market value that equals (but does not exceed) the required tax
withholding payment; or (iv) any combination of (i), (ii), or (iii).  The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

 

 

* * * * * * * *

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

COMPANY:

 

 

 

EXCO HOLDINGS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

Signature

 

 

 

Name:

 

 

Address:

 

 

 

 

 

10

--------------------------------------------------------------------------------